AMERICAN INDEPENDENCE FUNDS TRUST (THE “TRUST”) SUPPLEMENT DATED MAY 12, 2015 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (TICKER SYMBOLS: SEKSX, IKSTX, IKTEX) (the “Fund”) American Independence Financial Services, LLC (“American Independence”), investment adviser to the Fund, has entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix will merge with American Independence to create a new company (the “Merger”); which will be known as RiskX Investments, LLC. The transaction is expected to close in September, 2015. The proposed transaction may be deemed to result in an “assignment”, as that term is defined by the Investment Company Act of 1940 (the “1940 Act”), of the Investment Advisory Agreement between American Independence and the Trust on behalf of the Fund. Accordingly, the completion of the transaction is contingent upon, among other things, the approval of the Fund’s shareholders of a new investment advisory agreement between the Trust and RiskX Investments, LLC. The Fund’s Trustees have approved the terms of the proposed investment advisory agreement (the “Proposed Agreement”), and have called a special meeting of shareholders to obtain their approval of such agreement. The meeting is expected to be held in August, 2015. The new Proposed Agreement has terms, including investment advisory fees payable thereunder, that are substantially identical to those in the current agreement. Shareholders should expect to receive a proxy statement during the month of June, 2015, which will provide a comparison of the current advisory agreement to the proposed agreement and will discuss the basis for the Board’s approval of the Proposed Agreement. In addition, shareholders will be asked to consider and vote upon the election of Trustees to serve on the Trust’s Board. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
